HAWLEY, District Judge
(after stating the facts as above). Upon the agreed statement of facts it is argued by appellee entered by this court in the suit of Machine Co. v. Norton, 14 C. C. A. 383, 67 Fed. 236, is a bar to the relief sought by appellants in this suit; that said decree is a protection to the appellee herein, because it purchased from Jensen the machine which is alleged to be an infringement of appellants’ patent, and is therefore in privity with him; and that appellants are estopped from further litigating the same question either against the parties to said suit or their privies.
The general proposition that a judgment or decree of a court of competent jurisdiction between the same parties, and all parties privy thereto, upon the same issues, is, as a plea, a bar, or as evidence conclusive, is well settled. Whenever a cause has been once fairly tried, fully heard, and finally decided, upon its merits, by a competent tribunal, the same questions, as between the same parties or their privies in interest, ought not to be tried over again. They should be considered as forever settled. This rule is necessary for the repose of society. It is in the interest of the public, as well as of the parties, that there should be an end of litigation. It is easy to understand and appreciate the beneficial results which flow from a strict observance of this principle, and to realize the injury which might arise by any relaxation of the rule. In a proper case for its application, courts of justice will not permit the rule to be called in question by any supposed hardship which might exist in any particular case, but will inflexibly adhere to it, regardless of consequences. Parrish’s Lessee v. Ferris, 2 Black, 606, 608; Cromwell v. Sac Co., 94 U. S. 351; Stout v. Lye, 103 U. S. 66, 70; Johnson Steel Street Rail Co. v. William Wharton, Jr., & Co., 152 U. S. 252, 261, 14 Sup. Ct. 608; Last Chance Min. Co. v. Tyler Min. Co., 157 U. S. 683, 15 Sup. Ct. 733; Forsyth v. City of Hammond, 166 U. S. 506, 517, 17 Sup. Ct. 665; Norton v. Fruit-Packing Co., 25 C. C. A. 194, 79 Fed. 793; Mining Co. v. Dangberg, 81 Fed. 73, 116, and authorities-there cited.
It is, however, claimed by appellants that the facts do not bring this case within the general rule, because it distinctly appears therefrom that the sale of the alleged infringing machine by Jensen to the appellee was prior to the commencement of the suit of Norton v. Jensen in the district of Oregon; that the decree rendered in this.court in Machine Co. v. Norton, January 28,1895, long after the commencement of this suit, is not a bar to this suit, and cannot be held to estop appellants from the consideration of their appeal upon its merits. In Freem. Judgm. § 162, the author, in discussing the question as to who are privies to a judgment or decree, said: “It is well understood, though not usually stated in express terms in works upon the subject, that no one is privy to a judgment whose succession to the rights of property thereby ’affected occurred previously to the institution of the suit.” See, also, Keokuk & W. R. Co. v. Missouri, 152 U. S. 301, 314, 14 Sup. Ct. 592, and authorities there cited. But, if it be true that a technical bar or estoppel has not been shown, the facts are of such a character as to justify this court in affirming- the judgment of the circuit court, without entering into any discussion *515of the merits of the case. The appellee purchased its machine from Jensen. It is the same machine as was involved in Machine Co. v. Norton. This court held in that case that the machine in question did not infringe upon any of the Norton patents therein involved. 14 C. C. A. 383, 67 Fed. 236. If the manufacturer of the machine did not, by 1 he making, use, or sale of it, infringe upon any of Norton’s patents, it must necessarily follow that the party who purchased the machine, either before or after the suit in question, cannot he held guilty of an infringement by the use of the same identical machine.
Appellants’ counsel assert with apparent confidence and great earneslness “that the former decision is wrong, and that equity, justice, and common fairness demand that a contrary decision shall be reached in this case,” and that, “when it comes to fully understand the merits of ibis case, the court will feel itself bound, for the sake of justice and right, to correct and overrule its former decision.” We believe counsel to be sincere in the expressions of their views. They have convinced themselves of the soundness of their position. This court, however, after an elaborate presentation of the case by counsel, and after a painslaking and careful consideration of all the questions involved, and the rules and principles announced in the authorities cited, came to a different conclusion. After the case was Urns decided, a petition for rehearing was filed, and the court again carefully considered the whole case, and arrived at the conclusion that its former opinion was correct. All the judges participating therein gave to the comidera lion of the case their best thought, care, and attention, and were unanimous in the views expressed and conclusions reached therein. They aio still of fhe same opinion. This court has never hesiiaieil, when convinced Unit any views it has expressed upon (he facts or conclusions readied upon the law are erroneous, to retrace its steps, and place itself in line with the justice, equity, fairness, and right of the case.
A full examination of all the cases decided in this court upon the Norton patents, which have furnished a wide field of investigation and fruitful source of litigation, will show that there has been more or less difference of opinion expressed by the various judges who have participated in the trials and decisions of the several cases. The writer of this opinion has not at all times been in entire accord with the conclusions reached by the court in some of the cases that have been decided; but, whatever differences of opinion there may have been as to the principles announced in any of the cases, there cannot be any question as to the duty of fhe court in this case to affirm the judgment of the circuit court herein upon the grounds hereinbefore stated. The judgment of the circuit court is affirmed, with costs.